Case 2:19-cv-00477-JAW Document 46 Filed 07/02/20 Page 1 of 6                  PageID #: 162



                          UNITED STATES DISTRICT COURT
                               DISTRICT OF MAINE


US BANK NATIONAL                           )
ASSOCIATION, as Trustee for                )
Specialty Underwriting and Residential     )
Finance Trust Mortgage Loan Asset-         )
Backed Certificates Series 2006-BC2,       )
                                           )
              Plaintiff                    )
                                           )
       v.                                  )       2:19-cv-00477-JAW
                                           )
THEODORE W. THOMES, et al.,                )
                                           )
              Defendants                   )

       ORDER ON PLAINTIFF’S MOTION TO SEVER COUNTERCLAIM

       Plaintiff seeks to sever its partition action from the counterclaim asserted by

Defendant Theodore Thomes. (Motion to Sever, ECF No. 27.) Plaintiff maintains that the

partition action is ready for final disposition while the counterclaim involves matters

unrelated to the partition claim and the prosecution of the counterclaim could unreasonably

delay the resolution of the partition claim. None of the parties filed a response to the motion

to sever.

       Following a review of the motion and the record, the Court concludes that severance

is not appropriate and, therefore, denies the motion.

                                       BACKGROUND

       In 2005, Renee Thomes, Defendant’s spouse, granted Plaintiff a mortgage in certain

real property located in Windham, Maine. The bank subsequently foreclosed on Renee’s
Case 2:19-cv-00477-JAW Document 46 Filed 07/02/20 Page 2 of 6                             PageID #: 163



interest in the property. Plaintiff now owns the property with Defendant as tenants in

common. See generally, Schaefer v. Peoples Heritage Sav. Bank, 669 A.2d 185, 187 (Me.

1996) (“When the mortgage is foreclosed, the joint tenancy is severed and the mortgagee

becomes a tenant in common”). In October 2019, Plaintiff commenced this action to

partition the property.

          Plaintiff alleges that physical partition is impractical and asks the Court for an order

of equitable partition through the sale of the property. As part of his answer to Plaintiff’s

complaint, Defendant, who included Renee Thomes in the caption of his response,1 asserts

several claims against Plaintiff regarding the circumstances around and preceding the

foreclosure of the property.

                                                DISCUSSION

          Pursuant to Federal Rule of Procedure 21, a court may “sever any claim against a

party.” Fed. R. Civ. P. 21. Rule 21 “furnishes the mechanism for separating a case into

separate actions.” Acevedo-Garcia v. Monroig, 351 F.3d 547, 558 (1st Cir. 2003). A court

“may sever claims or parties ‘when doing so would serve the ends of justice and further

the prompt and efficient disposition of the litigation.’” BBJ, Inc. v. MillerCoors, LLC, No.

12-cv-11305-IT, 2015 WL 4465410 at *8 (D. Mass. July 21, 2015) (quoting In re Merrill

Lynch & Co., Inc. Research Reports Sec. Litig., 214 F.R.D. 152, 154 (S.D.N.Y. 2003)).

          In cases where physical division of the property is impractical, Maine courts

exercising their equitable powers ordinarily partition jointly owned property by ordering



1
    Defendant did not, however, formally seek to add Renee Thomes as a party to this litigation.

                                                      2
Case 2:19-cv-00477-JAW Document 46 Filed 07/02/20 Page 3 of 6                  PageID #: 164



the property sold and the proceeds divided, by assigning the property to one party with the

requirement that they pay a sum of money to compensate the other, or by some contingent

combination options. See Hutz v. Alden, 2011 ME 27, ¶¶ 13 – 14, 12 A.3d 1174, 1178;

Whittet v Whittet, No. RE-11-26, 2013 WL 8114512, at *4 (Me. Super. Sep. 26, 2013).

Courts examine “all . . . relevant equitable considerations” and factors, including but not

limited to the length of occupancy, the efforts expended on the property, the expenses and

delay of selling to a third-party, and the financial capacities of the parties. Libby, 430 A.2d

at 40; Ackerman v. Hojnowski, 2002 ME 147, ¶ 20, 804 A.2d 412, 417 – 18; Wicks v.

Conroy, 2013 ME 84, ¶ 19, 77 A.3d 479, 484.

       Plaintiff’s complaint and Defendant Thomes’ counterclaims involve some common

property-related issues such that in determining whether and how the property should be

partitioned, the Court will likely be required to consider many of the facts and issues raised

in Defendant’s counterclaim. For instance, the equitable nature of the remedy could require

the Court to consider the fairness of the parties’ conduct toward each other, see e.g., Hamm

v. Hamm, 584 A.2d 59, 61 (Me. 1990) (“The clean hands doctrine is crystallized in the

maxim that one who comes into a court of equity must come with clean hands”), and if

there is a buy-out or the property is sold, the law may require the Court to consider any

expenditures, waste, and exclusive possession of the property during the time the parties

owned the property as tenants in common. See e.g., Palanza v. Lufkin, 2002 ME 143, ¶

14, 804 A.2d 1141, 1145, holding modified on other grounds by Wicks v. Conroy, 2013

ME 84, ¶ 14, 77 A.3d 479 (“A co-owner’s exclusive use of jointly held property is a factor

offsetting his expenditures on the property”); 78 Am. Jur. 2d Waste § 1 (waste includes

                                              3
Case 2:19-cv-00477-JAW Document 46 Filed 07/02/20 Page 4 of 6                 PageID #: 165



“both acts of commission and of omission . . . as an unreasonable and improper use and

abuse, mismanagement, or omission of duty touching real estate by one rightfully in

possession, which results in substantial injury to the real estate”). Contrary to Plaintiff’s

contention, therefore, resolution of the complaint for partition will require consideration of

some of the evidence and issues that will be relevant to the resolution of the counterclaim.

       In addition, contrary to Plaintiff’s argument, the Rooker-Feldman doctrine, see

generally, Silva v. Massachusetts, 351 Fed. App’x 450 at *3 (1st Cir. 2009) (federal court

lacked subject matter jurisdiction under the Rooker-Feldman doctrine where the plaintiff

sought relief that required a challenge to state court foreclosure decision), does not support

severance. At least some of Defendant’s claims would not appear to involve a challenge

to the state court foreclosure order. Given the facts and issues relevant to both the request

for equitable partition and the counterclaim, whether Defendant can prevail on one or more

of his claims is not controlling on the severance issue.

       Plaintiff’s contention that judicial economy militates in favor of severance is also

unpersuasive. Plaintiff argues that severance is appropriate because Defendant’s

counterclaim includes claims that are triable to a jury and will require discovery while the

partition action is ready for disposition because Defendant has been defaulted. First,

regardless of whether Defendant’s claims are triable to a jury, none of the parties has

requested a jury trial and thus all claims will be tried to the Court. The Court, therefore,

can convene one bench trial for all the claims. As to the potential effect of the default on

the proceedings, the Court notes that Defendant’s answer to the complaint, including the

counterclaim, was filed on the same day, but docketed after, the clerk, upon Plaintiff’s

                                              4
Case 2:19-cv-00477-JAW Document 46 Filed 07/02/20 Page 5 of 6                 PageID #: 166



request, entered default against Defendant based on Defendant’s failure to file a response

to the complaint by the deadline established by the Court. (Order, ECF No. 19; Response

to Complaint, ECF No. 20.) Although Defendant has not filed a formal motion to set aside

the default, there is considerable authority that could support construing Defendant’s filing

of his response to the complaint three days after the deadline, with his letter explaining the

timing of his response, as the functional equivalent of a motion to set aside the entry of

default. See e.g., Wright and Miller, 10A Fed. Prac. & Proc. Civ. § 2692 (“although Rule

55(c) envisions a formal motion for relief, the courts have shown considerable leniency in

treating other procedural steps as equivalent to a motion, particularly when defendant's

conduct evidences a desire to correct the default”); Meehan v. Snow, 652 F.2d 274, 276 (2d

Cir. 1981) (“Even if a default had been entered, opposition to a motion for a default

judgment can be treated as a motion to set aside the entry of a default despite the absence

of a formal Rule 55(c) motion”); DirecTV, LLC v. Wright, No. 15-CV-474-FPG, 2018 WL

10593633, at *2 (W.D.N.Y. Sept. 19, 2018)(when default judgment “is opposed in any

form, however, the Court may construe the opposition as a motion to vacate the default”);

Flores v. Koster, No. 3:11-CV-0726-M-BH, 2012 WL 6928017, at *1 (N.D. Tex. Dec. 28,

2012) (“When a defendant files a pleading subsequent to an entry of default, a court may

construe it as a motion to set aside the default”); Olson v. Lui, No. CIV. 10-00691 ACK,

2012 WL 39140, at *2 (D. Haw. Jan. 6, 2012) (because “several filings have been made by

the defendants who are in default or on their behalf,” and “[i]n light of Defendants’ pro se

status . . . the Court construes Defendants’ filings as implicitly containing a motion to set

aside the entry of default under Federal Rule of Civil Procedure 55(c)); Prudential Ins. Co.

                                              5
Case 2:19-cv-00477-JAW Document 46 Filed 07/02/20 Page 6 of 6                  PageID #: 167



of Am. v. Crouch, No. CV 109-148, 2010 WL 5071392, at *2 n.5 (S.D. Ga. Dec. 7, 2010)

(“Given the substance of [Defendant’s] filing and her pro se status, the Court shall construe

[Defendant’s] response as a motion to set aside default”); Ahmed v. Rosenblatt, 118 F.3d

886, 890 (1st Cir. 1997) (explaining familiar rule to construe pro se filings liberally because

“[o]ur judicial system zealously guards the attempts of pro se litigants on their own

behalf”). Because the Court will adjudicate both the complaint and counterclaim and

because the default might not limit proceedings on the complaint as Plaintiff anticipates,

separate proceedings would not promote judicial economy.

       In short, because Plaintiff’s complaint and Defendant’s counterclaim involve the

same property and will require the Court to consider evidence and issues that are relevant

to both, the interests of justice and judicial economy would not be served by separate

litigation. Accordingly, severance is not warranted.

                                        CONCLUSION

       Based on the foregoing analysis, the Court denies Plaintiff’s motion to sever.



                                          NOTICE

      Any objections to this Order shall be filed in accordance with Federal Rule of Civil
Procedure 72.

                                           /s/ John C. Nivison
                                           U.S. Magistrate Judge

Dated this 2nd day of July, 2020.




                                              6
